Per Curiam.

The respondent was admitted to practice by this court on March 9,1949. A petition has been filed by the Lockport Bar Association alleging some 14 charges of professional misconduct. Each of the charges relates to the payment of funds to the respondent by or on behalf of various clients over a period of time extending from the Fall of 1956 to the Spring of this year. Restitution or delivery of the funds mentioned has been made in every case but one. . An answer was interposed but raised no issue of fact as to the acts - alleged. No adequate explanation of the delays in making payments nor of the failure to make repayment in one instance has been made. On several occasions he received funds to settle various claims against *407clients and neglected to do so to tlie subsequent embarrassment■ of Ms clients. He appropriated small sums to Ms own personal use, blit has made restitution in all but one instance. In the exception above noted he received funds from a client to. settle an action. Hot only did be not settle the action but he retained the money so received. He has made an agreement to repay over a period of time the sum mentioned.
While the respective amounts involved in the many charges are comparatively small, the pattern of respondent’s conduct demonstrates that he does not have or has temporarily lost the concept of the high duty demanded of an attorney in handling the moneys of clients and performing services for them.
We find that respondent has been guilty of professional misconduct. We recognize the economic problems with which respondent has been confronted. We take into consideration the medical proof submitted. The respondent should be suspended for one year and thereafter until the further order of the court.
Present—Williams, P. J,, Bastow, Halpebn, McClusky and Henry, JJ.
Order entered suspending respondent from the practice of law for one year and until the. further order of the court.